          Case 1:21-cv-00006-CCB Document 8 Filed 05/10/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

CLINTON STRANGE                       *
                                      *                       Civil Action No. CCB-21-06
        v.                            *
                                      *
PLUTON TECHS. PRIVATE LIMITED, et al. *

                                             ORDER

        Before the court is the pro se plaintiff Clinton Strange’s motion to dismiss his complaint.

(ECF 7). Strange, having resolved his dispute with all defendants, seeks to voluntarily dismiss this

action with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). Accordingly, it is hereby Ordered

that:

        1. The plaintiff’s motion to dismiss (ECF 7) is GRANTED;

        2. This case IS DISMISSED WITH PREJUDICE;

        3. The Clerk shall CLOSE this case; and

        4. A copy of this Order shall be sent to the plaintiff and to counsel of record.



 5/10/2021                                                           /S/
Date                                                  Catherine C. Blake
                                                      United States District Judge
